Case 19-59440-pwb    Doc 30    Filed 06/26/19 Entered 06/26/19 10:56:25     Desc Main
                               Document     Page 1 of 3




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 In Re:
                                               Chapter 11
 P-D Valmiera Glass USA Corp.,
                                                Case No. 19-59440-pwb
                   Debtor.


                        NOTICE OF APPEARANCE,
                    REQUEST FOR SERVICE OF PAPERS,
                      AND RESERVATION OF RIGHTS
      PLEASE TAKE NOTICE that the undersigned hereby appears as counsel
for AS “SEB BANKA” as security agent for AS “SEB Banka” and Danske Bank
A/S (collectively “Claimant”), a creditor and party in interest, and under, inter alia,
Bankruptcy Rules 2002 and 9007 and Section 1109(b) of the Bankruptcy Code, 11
U.S.C. 1109(b), requests that all notices given or required to be given in this case,
and all papers served or required to be served in this case, be given to and served
upon:

                    Gary W. Marsh, Esq.
                    Alison Elko Franklin, Esq.
                    Dentons US LLP
                    303 Peachtree Street, Suite 5300
                    Atlanta, Georgia 30308
                    Telephone: (404) 527-4000
                    Facsimile: (404) 527-4198
                    Email: gary.marsh@dentons.com
                           alison.franklin@dentons.com

       PLEASE TAKE FURTHER NOTICE that under Section 1109(b) of the
Bankruptcy Code, this request includes not only the notices and papers referred to
in the Bankruptcy Rules specified above, but also includes, without limitation, any
order, notice, application, motion, petition, pleading, request, complaint, or demand,
whether formal or informal, whether written or oral, and whether transmitted or

112671482\V-1
Case 19-59440-pwb        Doc 30   Filed 06/26/19 Entered 06/26/19 10:56:25    Desc Main
                                  Document     Page 2 of 3




conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission,
telegraph, telex, or otherwise that: (1) affects or seeks to affect in any way any rights
or interests of any creditor or party in interest in this case, including Claimant with
respect to, inter alia, the following: (a) the debtor; or (b) property of the estate, or
proceeds thereof, in which the debtor may claim an interest; or (c) property or
proceeds thereof in the possession, custody, or control of others that the debtor may
seek to use or claim; or (2) requires or seeks to require any act, delivery of any
property, payment or other conduct by Claimant.

      PLEASE TAKE FURTHER NOTICE that Claimant intends that neither
this Notice of Appearance nor any later appearance, pleading, claim, or suit shall
waive: (1) Claimant’s right to have final orders in noncore matters entered only after
de novo review by a District Judge; (2) Claimant’s right to trial by jury in any
proceeding so triable in this case; (3) Claimant’s right to have the District Court
withdraw the reference in any matter subject to mandatory or discretionary
withdrawal; or (4) any other rights, claims, actions, defenses, setoffs, or recoupments
to which Claimant is or may be entitled, under agreements, in law, in equity, or
otherwise, all of which rights, claims, actions, defenses, setoffs, and recoupments
Claimant expressly reserves.

            DATED 26th day of June, 2019.

                                             Respectfully submitted,

                                             /s/ Gary W. Marsh
                                             Gary W. Marsh
                                             Georgia Bar No. 471290
                                             Attorneys for Claimant
 Dentons US LLP
 303 Peachtree Street, N.E., Suite 5300
 Atlanta, Georgia 30308
 Telephone: (404) 527-4000
 Email: gary.marsh@dentons.com




                                            -2-
112671482\V-1
Case 19-59440-pwb        Doc 30   Filed 06/26/19 Entered 06/26/19 10:56:25   Desc Main
                                  Document     Page 3 of 3




                             CERTIFICATE OF SERVICE

            I hereby certify that on June 26, 2019, a copy of the foregoing Notice Of

Appearance, Request For Service Of Papers, And Reservation Of Rights was served

by the Court’s CM/ECF system on all counsel of record registered in this case

through CM/ECF.




                                          /s/ Gary W. Marsh
                                          Gary W. Marsh




112671482\V-1
